Title: List of Candidates for Offices, June 1797
From: Adams, John
To: 


Candidates for Offices
ca. June 1797

1. John Read of the state of Delaware, now resident in Philadelphia, to be the agent of the United States in relation to such claims as may be made against them before the Commissioners appointed to carry into effect the sixth article of the treaty of amity, commerce & navigation between the United States and Great Britain.
Collinson Read of Pennsylvania}for the same office.Tephaniah Swift of Connecticut 

Swift not recd. till after the nomination of Charles Hall.
2. William Cooke of Georgia to be Consul of the United States for the island of Porto Rico.
3. William Willis a native citizen of the United States to be their Consul for the Republic of Venice.
4. Frederick H. Wollaston  of a Mercantile House established at  Genoa, to be the Consul of the U. States for that republic.
5.  to be Consul General for of the United States for the Republic of France, in the room of Fulwar Shipwith resigned.
6. Richard O’Brien a native citizen of the United States, (& ten years a prisoner in Algiers) to be Consul General of the U. States for the city and kingdom of Algiers; in the room of Joel Barlow Esqr. (who desires to retire, & strongly recommends Captain O’Brien to succeed him.)
7. James Leander Cathcart, a citizen of the United States and many years a prisoner in Algiers & head Christian Clerk to the Dey, to be Consul of the U. States for the city & kingdom of Tripoli.
8. William Eaton, a native citizen of the U States, (a captain in their army, in which he has served  about eight years) to be Consul of the U. States for the city and kingdom of Tunis.
9. Jeremiah Smith of New Hampshire to be attorney of the U. States for that district, in the room of Edward St. Loe Livermore resigned.
10. George Thatcher of Massachusetts to be Judge of the Territory of the U. States North West of the River Ohio, in the room of George Turner resigned.
11. William Smith of Charleston, state of South Carolina, to be Minister plenipotentiary of the U. States to the Court of Portugal.
